DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on May 2, 2019.  Claims 1-20 are pending.  Claims 1 and 16 are independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 2, 2019 has been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  The Forms PTO-1449 are signed and attached hereto.

Claim Rejections - 35 USC § 102
.The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 16, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greenbank et al. (hereinafter “Greenbank.
Claims 1-9, 16, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Greenbank.
With respect to independent claim 1, Greenbank discloses a primary controller; a secondary controller; and a switch assembly; wherein the primary controller, the secondary controller and the switch assembly are electrically connected; and the secondary controller is configured to control the primary controller according to a position of a switch of the switch assembly (see col. 4, lines 3-12 and claim 10:   the remote controller 54 is incorporated into the remote controller 18 as a seat movement control module and includes switches 64 and 66 which control the actuation of the motors 12 and the position of the seat 10.  The switch 64 controls the fore and aft position, and the front and rear height of the seat bottom 14.  The switch 66 controls the tilt of the seat back 16.  The operator may actuate the switches in the direction of the arrows A to achieve the desired seat position. Said second controller communicating with said first controller via an automotive network interface, and being operable to generate the actuation instructions.).  
With respect to dependent claim 2, Greenbank discloses wherein the switch assembly is connected to the primary controller, and the primary controller is configured to control movement of a vehicle seat according to the position of the switch (see col. 4, lines 4-7: remote controller 54 is incorporated into the remote controller 18 as a seat movement control module and includes switches 64 and 66 which control the actuation of the motors 12 and the position of the seat 10.).  
With respect to dependent claim 3, Greenbank discloses wherein the primary controller has a first state and a second state; and the primary controller is configured to instruct the secondary controller to change the primary controller from the second state to the first state (see col. 4, lines 4-12:  the remote controller 54 is incorporated into the remote controller 18 as a seat movement control module and includes switches 64 and 66 which control the actuation of the motors 12 and the position of the seat 10.  The switch 64 controls the fore and aft position, and the front and rear height of the seat bottom 14.  The switch 66 controls the tilt of the seat back 16.  
With respect to dependent claim 4, Greenbank discloses wherein the first state of the primary controller is a low power mode (see col. 2, lines 13-15:  Moving power components such as high current switching to a motor housing allows remote controllers to become low current devices, reducing the size of the remote controllers and their intricacy.).  
With respect to dependent claim 5, Greenbank discloses wherein the switch assembly is configured to provide a return signal to the secondary controller; and the secondary controller is configured to change the primary controller from a first state to a second state according to the return signal (see col. 6, lines 51 – 58:  sensing physical actuation of the seat position switches 64 and 66 which are physically integrated to the remote controller 18; delivering seat actuation signals by way of the serial communications link 48 to the circuit board 36 on the motor 12; causing said actuation signals to be interpreted by the microprocessor 80 within said circuit board 36 to determine seat actuation commands; and executing the actuation commands by the microprocessor 80.).  
With respect to dependent claim 6, Greenbank discloses wherein the primary controller includes one or more analog to digital converters; and the one or more analog to digital converters are configured to convert return signals from the switch assembly from analog signals to digital signals (see claim 9:  second controller includes a plurality of seat adjustment switches as well as communication circuitry, said communication circuitry operable to convert signals generated by said seat adjustment switches into a digital form suitable for serial communication with said first controller.).  
With respect to dependent claim 7, Greenbank discloses wherein the secondary controller includes one or more digital inputs; and the one or more digital inputs include a first threshold and a second threshold (see col. 5, lines 2-6:  The remote controller 18 will interpret the digital input from the switches as an actuation command and encode this information into a digital frame of 
With respect to dependent claim 8, Greenbank discloses wherein when a return signal from the switch assembly is greater than the first threshold, the secondary controller is configured to maintain the primary controller in a first state or change the primary controller from a second state to the first state (see col. 4, lines 1-3:  A switch 62 is the memory recall for the desired seat position and may be put in a neutral position, a first stored seat position, or a second stored seat position.  As seen in FIG. 3, the remote controller 54 is incorporated into the remote controller 18 as a seat movement control module and includes switches 64 and 66 which control the actuation of the motors 12 and the position of the seat 10.).  
With respect to dependent claim 9, Greenbank discloses wherein when the return signal from the switch assembly is less than the second threshold; and the secondary controller is configured to maintain the primary controller in the second state or change the primary controller from the first state to the second state (see col. 4, lines 1-3:  A switch 62 is the memory recall for the desired seat position and may be put in a neutral position, a first stored seat position, or a second stored seat position.  As seen in FIG. 3, the remote controller 54 is incorporated into the remote controller 18 as a seat movement control module and includes switches 64 and 66 which control the actuation of the motors 12 and the position of the seat 10.).   
With respect to independent claim 16, Greenbank discloses providing a primary controller, a secondary controller, and a first switch; receiving, at a digital input of the secondary controller, an analog return signal from the first switch; determining a position of the first switch based on the analog return signal; and selectively providing power to the primary controller via the secondary controller based on the position of the first switch (see col. 4, lines 3-12, see col. 5, lines 10-15 and claim 10:   the remote controller 54 is incorporated into the remote controller 18 as a seat movement control module and includes switches 64 and 66 which control the actuation 
With respect to dependent claim 17, Greenbank discloses wherein the first switch has a first position, a second position, and third position; and the secondary controller is configured to provide power to the primary controller if the first switch changes from the first position to the second position, and/or if the first switch changes from the first position to the third position (see col. 4, lines 1-3:  A switch 62 is the memory recall for the desired seat position and may be put in a neutral position, a first stored seat position, or a second stored seat position.  As seen in FIG. 3, the remote controller 54 is incorporated into the remote controller 18 as a seat movement control module and includes switches 64 and 66 which control the actuation of the motors 12 and the position of the seat 10.).      
With respect to dependent claim 19, Greenbank discloses wherein the secondary controller is configured to receive a signal from the primary controller to activate a low power mode of the primary controller (see col. 2, lines 13-15:  Moving power components such as high current switching to a motor housing allows remote controllers to become low current devices, reducing the size of the remote controllers and their intricacy.).  
With respect to dependent claim 20, Greenbank discloses wherein the primary controller is configured to receive an analog signal from the first switch; the primary controller may be configured to convert the analog signal into a digital signal; and the primary controller is configured .  
.
Allowable Subject Matter
Claims 10-15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 






/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661